Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As previously indicated, the effective filing date of present application is not September 16, 2016, on which the provisional application 62/395,586 was filed because the previously added limitation of claim 1 “the microcapsule is free of a metallic coating” is not supported in the provisional application.  Thus, the priority claim to the provisional application 62/395,586 is not granted. 
In view of the amendment, previous 103 rejection over Lei et al (WO’798) (by itself), previous 103 rejection over Lei et al’023 in view of Markus et al’182 and previous 103 rejection over Lei et al’023 in view of Markus’182 and further in view of Baxter’196 are hereby withdrawn. 
Claim Objections
Claim 3 is objected to because of the following informalities:  On line 6, applicant needs to change “gelatin and” to --- gelatin, ---.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  On line 1, applicant needs to insert --- wherein --- in front of “the copolymer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The newly added limitation of claim 1 “the microcapsule is free of a metallic coating” is not supported in the originally filed disclosure and thus constitutes a new matter.  Instant limitation excludes the presence of a metallic coating in the microcapsule and thus is a negative limitation.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  See MPEP 2173.05(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 5 (from which claim 6 depends), applicant recites that the aliphatic polyfunctional isocyanate is a trimer of hexamethylene diisocyanate, a trimer of isophorone diisocyanate, a biuret of hexamethylene diisocyanate, or a combination thereof.  Yet, in claim 6, applicant recite that “the aliphatic polyfunctional isocyanate is selected from the group consisting of dimers, biurets, symmetric trimers, asymmetric trimers of hexamethylene diisocyanate, and combinations thereof”.  The dimers of hexamethylene diisocyanate does not further limit the subject matter of instant claim 5. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 13, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al (US 2009/0311336 A1) (with Carle et al (US 2017/0042778 A1), which is being cited here merely to support the Examiner’s assertion that Jones’s triethanolamine is a fragrance agent).
In Example 3 (see [0023]), Jones teaches a sunscreen formulation according to the following table:

    PNG
    media_image1.png
    486
    415
    media_image1.png
    Greyscale
.
In this example, an aqueous phase is heated to 75oC and mixed with an oil phase at 75oC, and the mixed two phases are cooled with stirring to form an emulsion.  The particle G shown in the table above contains avobenzone (an active material) microencapsulated in the core of the particle, and the shell of the particle is formed of a polymer derived from the monomers TMPTMA (trimethylolpropane trimethacryate), MMA (methacrylic acid)and MAA(methyl methacrylate) (see [0015], [0023] and [0006]).  Jones’s formulation shown above also contains Aculyn 33 (instant alkaline soluble anionic acrylic polymer emulsion (ASE) that contains a copolymer of acrylic acid and acrylate) in the amount of 3.33 wt.%.  Jones’s particle G does not comprise any metallic coating.  Jones’s shell polymer derived from the monomers of TMPTMA, MMA and MAA teach instant encapsulating polymer (polyacrylate), and Jones’s avobenzone microencapsulated in the core is an UV absorber ([0011]) and thus teaches instant active material, UV protecting agent.  Thus, Jones meets instant claims 1, 3, 15 and 18-20.  With respect to instant claim 13, Jones’s formulation shown above contains triethanolamine, which is a fragrance agent, as evidenced by Carle et al ([0082]).  Thus, Jones meets instant claim 13. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being obvious over Jones et al (US 2009/0311336 A1) in view of de Villeneuve et al (US 2015/0252312 A1).
Jones is discussed above in Paragraph 11.  Although Jones does not explicitly teach the use of instant stabilizing agent of claim 11 or instant deposition aid of claim 12, Villeneuve et al teaches ([0011], [0013], [0062]-[0063] and [0126]) using a stabilizing agent (such as those compounds listed in instant claim 11) and a deposition aid (such as polyquaternium-6 or polyquaternium-47) in capsule compositions so as to achieve great stability and increase affinity of capsules to treated surface area (such as fabric, hair or skin).  It would have been obvious to one skilled in the art to use instant stabilizing agent of claim 11 and/or instant polyquaternium-6 or polyquaternium-47 as a deposition aid for Jones’s Particle G (its microcapsule) with a reasonable expectation of obtaining great stability and increasing affinity of capsules to treated skin surface area as taught by de Villeneuve.  Thus, Jones in view of de Villeneuve renders obvious instant claims 11 and 12.  
Claims 1, 3, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being obvious over Antir et al (US 2017/0283744 A1).
Antir teaches ([0008]-[0011]) a liquid detergent composition comprising the following components:

    PNG
    media_image2.png
    213
    507
    media_image2.png
    Greyscale

Among the examples for the thickening agent, Antir teaches Aculyn 33 (instant alkaline soluble anionic acrylic polymer emulsion (ASE) that contains a copolymer of acrylic acid and acrylate).  It would have been obvious to one skilled in the art to use Aculyn 33 as Antir’s thickening agent with a reasonable expectation of success.  Antir furthermore teaches ([0045]-[0053]) that its capsules can be microcapsules comprising a shell of water insoluble polymer material, within which an active (such as perfume) is contained.  Antir teaches ([0055]) that its encapsulated actives are introduced into the liquid detergent composition in the form of an aqueous slurry of the microcapsules.  Antir teaches ([0053]) that useful shell materials include polyureas, polyurethanes, as well as melamine crosslinked with formaldehyde.  Antir’s microcapsules are not metallic-coated.  Thus, Antir renders obvious instant claims 1, 3, 14, 18, 19 and 20.
With respect to instant claim 13, Antir teaches ([0057] and Table 1 in [0066]) that its liquid detergent composition can additionally contain a free, non-encapsulated perfume.  Thus, Antir renders obvious instant claim 13.
With respect to instant claims 15 and 16, Antir teaches ([0039]) that its composition contains the thickening agent (such as Aculyn 33) in the amount of 0.05-2 wt.%, preferably 0.1-1.0 wt.%.  Such ranges overlaps with instant ranges of claims 15 and 16, thus rendering instant ranges prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Antir renders obvious instant claims 15 and 16. 
Claims 4-10 are rejected under 35 U.S.C. 103 as being obvious over Antir et al (US 2017/0283744 A1) in view of Lei et al (WO 2016/144798 A1).
Antir is discussed above in Paragraph 14.  As already discussed above, Antir teaches ([0053]) that useful shell materials for its microcapsules include polyureas.  Although Antir does not provide much detail as to how the polyureas are formed, as evidenced by Lei et al, the subject matter of instant claims 4-10 are well known in the art: That is,  Lei teaches (claims 2-5) that a polyurea microcapsule is a reaction product of a polyfunctional isocyanate (such as an aromatic polyfunctional isocyanate or an aliphatic polyfunctional isocyanate, both of which examples are listed in Lei’s claim 4 and teach instant compounds of claims 6 and 9) and a polyfunctional amine (which examples are listed in Lei’s claim 5 and teach instant compounds of claims 7 and 9) in the presence of an alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone (in claim 7, Lei teaches that the alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone each constitutes 0.1-5 wt.% and the ratio between the alkylnaphthalene-sulfonate formaldehyde condensate and polyvinylpyrrolidone is 10:1 to 1:10, as instantly claimed in instant claim 8).  Since Antir teaches that its microcapsule shell can be formed of polyureas, it would have been obvious to one skilled in the art to form Antir’s polyureas according to the guidance of Lei et al with a reasonable expectation of success.  Lei furthermore teaches ([0069]) using polyvinyl alcohol or carboxymethyl cellulose as a capsule formation aid.  It would have been obvious to one skilled in the art to use polyvinyl alcohol or carboxymethyl cellulose as a capsule formation in Antir with a reasonable expectation of facilitating the capsule formation.  Thus, Antir in view of Lei renders obvious instant claims 4-10. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being obvious over Antir et al (US 2017/0283744 A1) in view of de Villeneuve et al (US 2015/0252312 A1).
Antir is discussed above.  Although Antir does not explicitly teach the use of instant stabilizing agent of claim 11 or instant deposition aid of claim 12, Villeneuve et al teaches ([0011], [0013], [0062]-[0063] and [0126]) using a stabilizing agent (such as those compounds listed in instant claim 11) and a deposition aid (such as polyquaternium-6 or polyquaternium-47) in capsule compositions so as to achieve great stability and increase affinity of capsules to treated surface area (such as fabric, hair or skin).  It would have been obvious to one skilled in the art to use instant stabilizing agent of claim 11 and/or instant polyquaternium-6 or polyquaternium-47 as a deposition aid for Antir’s microcapsules with a reasonable expectation of obtaining great stability and increasing affinity of capsules to treated fabric surface area as taught by de Villeneuve.  Thus, Antir in view of de Villeneuve renders obvious instant claims 11 and 12.  
Claims 1, 3-16 and 18-20 are rejected under 35 U.S.C. 103 as being obvious over Sasaki et al (US 2018/0085291 A1).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
In claims 1 and 2, Sasaki teaches a microcapsule composition comprising a microcapsule having an oil core containing an active material (which examples are listed in claim 2 and teaches instant active materials of instant claim 3) and a capsule wall encapsulating the oil core, wherein the microcapsule wall is formed of an encapsulating polymer, such as polyurea, polyurethane or poly(melamine-formaldehyde.  The microcapsule is dispersed in an aqueous phase (see [0046]).  Sasaki teaches ([0058]) that its microcapsule composition can contain viscosity control agent or stabilizing agent, which examples include acrylate copolymers such as Aculyn 33 (instant alkaline soluble anionic acrylic polymer emulsion (ASE) that contains a copolymer of acrylic acid and acrylate).  It would have been obvious to one skilled in the art to add Aculyn 33 to Sasaki’s microcapsule composition as a viscosity control agent or stabilizing agent with a reasonable expectation of controlling viscosity and stabilizing the microcapsule composition  Sasaki’s microcapsules do not comprise a metallic coating.  Thus, Sasaki renders obvious instant claims 1, 3 and 14.
With respect to instant claims 4-8, the subject matters of these claims are taught in Sasaki’s claims 3-6.  Thus, Sasaki renders obvious instant claims 4-8.
With respect to instant claims 9 and 10, the subject matter of these claims are taught in Sasaki’s claims 7 and 3.  Thus, Sasaki renders obvious instant claims 9 and 10.
With respect to instant claim 11, Sasaki teaches ([0007] and [0009]) that its microcapsule wall can be formed of a combination of encapsulating polymers, which examples include polyurea, polyurethane, gelatin as well as chitosan.  It would have been obvious to one skilled in the art to use a combination of encapsulating polymers, including polyurea, gelatin and chitosan, as Sasaki’s encapsulating polymers with a reasonable expectation of success.  Gelatin and chitosan both teach instant stabilizing agent of claim 11.  Thus, Sasaki renders obvious instant claim 11.
With respect to instant claim 12, the subject matter of instant claim is taught in Sasaki’s claim 10.  Thus, Sasaki renders obvious instant claim 12.
With respect to instant 13, Sasaki teaches fragrance as one of examples for the active material of its microcapsule composition.  It would have been obvious to one skilled in the art to use fragrance as Sasaki’s active material with a reasonable expectation of success.  Thus, Sasaki renders obvious instant claim 13. 
With respect to instant claims 15 and 16, as discussed above, Sasaki teaches using a viscosity control agent or stabilizing agent, such as Aculyn 33 (instant alkaline soluble anionic acrylic polymer emulsion (ASE) that contains a copolymer of acrylic acid and acrylate).  Although Sasaki does not explicitly teach instant ranges of claims 15 and 16 for the amount of its viscosity control agent or stabilizing agent, instant ranges would have been obvious to one skilled in the art before the effective filing date since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Thus, Sasaki renders obvious instant claims 15 and 16. 
With respect to instant claim 18, Sasaki teaches ([0131]) that its capsule composition can be a slurry containing a capsule suspended in a solvent (water).  Thus, Sasaki renders obvious instant claim 18.
With respect to instant claims 19 and 20, Sasaki’s claim 20 teaches instant consumer product of claims 19 and 20.  Thus, Sasaki renders obvious instant claims 19 and 20.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 1, 3-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al (WO 2016/144798 A1) in view of Baxter et al (US 2016/0184196 A1) or Antir et al (US 2017/0283744 A1).
In claim 1, Lei teaches the following:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Lei’s microcapsule does not contain a metallic coating.  Furthermore, in claim 12 (see also [0024]-[0025]), Lei teaches that its microcapsule composition can be in a slurry form (containing 30-70% water), in which the microcapsule is dispersed in a water phase.  Lei furthermore teaches ([00157] and [00174]) that its microcapsule composition may include viscosity control agents such as the acrylates/C10-C30 alkyl acrylate cross-polymers, which is not instant viscosity control agent which is an alkaline soluble anionic acrylic polymer emulsion (ASE) that contains a copolymer of acrylic acid and acrylate.  However, Lei’s acrylates/C10-C30 alkyl acrylate cross-polymers and instant alkaline soluble anionic acrylic polymer emulsion containing a copolymer of acrylic acid and acrylate are known in the art as interchangeably or equivalently used suspending agents (viscosity control agents) for microcapsules (coated and/or uncoated), (i) as evidenced by Baxter (see [0211] and [0213]) (Baxter teaches the equivalence or interchangeability of Carbomers (acrylate/C10-C30 alkyl acrylate crosspolymers) and Aculyn 33 (instant copolymer of acrylic acid and acrylate according to present specification (see present Example 1)) as suspending agents (viscosity control agents) for microcapsules (coated or uncoated)), or (ii) as evidenced by Antir et al ([0006] and [0041]) (Antir teaches the equivalence or interchangeability of acrylates/C10-30 alkyl acrylate crosspolymer and Aculyn 33 as suspending agents).  It would have been obvious to one skilled in the art to use Aculyn 33 (instant alkaline soluble anionic acrylic polymer emulsion containing a copolymer of acrylic acid and acrylate) as Lei’s viscosity control agent in its composition with a reasonable expectation of success.  Furthermore, Baxter teaches ([0211]) that such suspending agents can be used in the amount of 0.1-15 wt.%, and Antir teaches ([0039]) using its suspending agent (such as Aculyn 33) in the amount of 0.05-2 wt.%, preferably 0.1-1.0 wt.%. (Lei also teaches that its viscosity control agent can be used in the art of 0.2-0.3 wt.% - see [00174]).  Since Baxter’s range and Antir’s range (as well as Lei’s range) overlap with instant ranges of claims 15 and 16, the prior art’s ranges renders instant ranges of claims 15 and 16 prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Lei in view of Baxter or Antir renders obvious instant ranges for the copolymer of acrylic acid and acrylate as recited in claims 15 and 16. Thus, Lei in view of Baxter or Antir renders obvious instant claims 1, 15, 16 and 18.  
With respect to instant claims 3-11, as discussed above, Lei teaches instant microcapsule wall formed of polyurea and furthermore teaches (claim 6) instant microcapsule core containing instant active material of claim 3.  Lei teaches (claims 2-5) that its polyurea microcapsule is a reaction product of a polyfunctional isocyanate (such as an aromatic polyfunctional isocyanate or an aliphatic polyfunctional isocyanate, both of which examples are listed in Lei’s claim 4) and a polyfunctional amine (which examples are listed in Lei’s claim 5) in the presence of an alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone.  Lei teaches (claim 8) that its composition further comprises polyvinyl alcohol, polystyrene sulfonate, carboxymethyl cellulose, copolymer of vinylpyrrolidone and quaternized dimethylaminoethyl methacrylate or mixtures thereof.  Also, instant claim 8 is taught in Lei’s claim 7, and instant claim 11 is taught in Lei’s claim 9.  Thus, Lei in view of Baxter or Antir renders obvious instant claims 3-11.  
With respect to instant claim 12, Lei teaches ([0020]) the use of instant deposition aid of claim 12.  Thus, Lei in view of Baxter or Antir renders obvious instant claim 12.
With respect to instant claims 13-14, Lei teaches ([0077]-[0078]) that its microcapsule composition can contain additional microcapsules which preferred encapsulating polymers include those formed from melamine-formaldehyde polymer.  Thus, Lei in view of Baxter or Antir renders obvious instant claims 13-14.
With respect to instant claims 19 and 20, instant subject matters of these claims are taught in Lei’s claims 15 and 16.  Thus, Lei in view of Baxter or Antir renders obvious instant claims 19 and 20.
Claims 1, 3-13, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al (US 2013/0337023 A1) in view of Antir et al (US 2017/0283744 A1) (with Zajaczkowski et al (US 9,738,817 B2), which is cited here merely to support the Examiner’s assertion that Lei’s isocyanate monomer DESMODUR is aliphatic polyisocyanate hexamethylenediisocyanate biuret). 
Lei teaches ([0007]-[0008]) forming a polyurea microcapsule composition by preparing an oil phase comprising an active material and an polyisocyanate (e.g., an aliphatic or aromatic polyisocyanate); preparing a surfactant solution; emulsifying the oil phase into the surfactant solution to form a fragrance emulsion; adding a cross-linking agent to the fragrance emulsion to form a capsule slurry; and curing the capsule slurry.  Specifically, in Example 1, Lei teaches polyurea microcapsule which is prepared by the following method: fragrance (active material) is combined with isocyanate monomer DESMODUR (which is aliphatic polyisocyanate hexamethylene diisocyanate biuret as evidenced by Zajaczkowski (see claim 13)) and oil to form an oil phase.  Separately, a solution containing MOWIOL 3-38 (polyvinyl alcohol used as Lei’s surfactant or dispersant – see [0028]-[0030]) is mixed with deionized water to form an aqueous phase.  The oil phase is then emulsified into the aqueous phase under shearing to form the fragrance emulsion.  To the fragrance emulsion, guanidine carbonate (polyfunctional guanidine amine salt used as Lei’s crosslinking agent – see [0008]) is added slowly under constant mixing to form the polyurea microcapsule slurry.  The microcapsule slurry is cured at 75oC.  
Lei does not teach the use of instant viscosity control agent.  As evidenced by Antir et al ([0006]), it is already known in the art to use a thickening agent so as to help suspending microcapsules and prevent them from sedimenting or floating on the surface of a liquid composition.  Among the example for such thickening agent, Antir teaches([0041]) Aculyn 33 (instant alkaline soluble anionic acrylic polymer emulsion (ASE) that contains a copolymer of acrylic acid and acrylate).  It would have been obvious to one skilled in the art to use Aculyn 33 for Lei’s polyurea microcapsule composition in order to help suspending Lei’s microcapsules in solution without sedimenting or floating on the surface of the solution.  Lei’s microcapsule is free of a metallic coating.  Lei also teaches ([0009]) that its polyurea capsule composition is used in a consumer product such as liquid detergent, shampoo, rinse, hair conditioner, cream, body wash, body soap, etc.  Therefore, Lei in view of Antir renders obvious instant claims 1, 3, 13 and 18-20.
With respect to instant claims 4-8, as discussed above, Lei’s polyurea is produced from DESMODUR (aliphatic polyisocyanate hexamethylene diisocyanate biuret) and guanidine carbonate (polyfunctional guanidine amine salt).  Although Lei does not explicitly teach that its polyurea is formed in the presence of instant dispersants, alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone, instant limitation “the polyurea is a reaction product of a polyfunctional isocyanate and a polyfunctional amine in the presence of an alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone” is written in product-by-process claim language.  Thus, Lei’s polyurea which is produced from DESMODUR (instant polyfunctional isocyanate) and guanidine carbonate (instant polyfunctional amine) still teaches instant polyurea, which is a reaction product of a polyfunctional isocyanate and a polyfunctional amine in the presence of an alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone. See MPEP 2113.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Thus, Lei in view of Antir renders obvious instant claims 4-8. 
With respect to instant claims 9 and 10, as discussed above, in Lei’s Example 1, the polyurea microcapsule is prepared by combining fragrance (active material) with polyisocyanate, DESMODUR (aliphatic polyisocyanate hexamethylene diisocyanate biuret) and oil to form an oil phase.  Lei also teaches ([0014]-[0015]) that as the alternative to the aliphatic polyisocyanate (such as DESMODUR), an aromatic polyisocyanate, such as trimethylol propane-adduct of toluene diisocyanate or trimethylol propane-adduct of xylene diisocyanate, can also be used.  Thus, Lei in view of Antir renders obvious instant claims 9 and 10. 
With respect to instant claim 11, as discussed above, in Lei’s Example 1, to the fragrance emulsion, guanidine carbonate (as Lei’s crosslinking agent) is added.  Furthermore, Lei teaches ([0008]) other examples of crosslinking agent that can be used such as hexaethylene diamine, hexamethylene diamine, ethylenediamine or 1,3-diaminopropane.  Therefore, Lei in view of Antir renders obvious instant claim 11.
With respect to instant claim 12, Lei teaches ([0070]-[0071]) the use of deposition aids such as polyquaternium-4, polyquaternium-10 and polyquaternium-24 in its polyurea microcapsule composition.  Thus, Lei in view of Antir renders obvious instant claim 12.
With respect to instant claims 15 and 16, Antir teaches ([0039]) using the thickening agent (such as Aculyn 33) in the amount of 0.05-2 wt.%, preferably 0.1-1.0 wt.%.  Such ranges overlaps with instant ranges of claims 15 and 16, thus rendering instant ranges prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, supra.  Thus, Lei in view of Antir renders obvious instant claims 15 and 16.
 
Response to Arguments
With respect to instant 112(a) rejection, applicant argues that the limitation of claim 1 “the microcapsule is free of a metallic coating” is supported by the examples of the originally filed application 62/395,586 since none of the microcapsules in these examples has a metallic coating.  However, as already explained above, instant limitation excludes the presence of a metallic coating in the microcapsule and thus is a negative limitation.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  See MPEP 2173.05(i).
With respect to instant claim 103 rejection over Lei et al (WO’798) in view of Baxter’196, applicant argues that Baxter discloses microcapsules requiring a metallic coating to stabilize the microcapsule, which indicates different microcapsule stability and surface chemistry.  Thus, applicant argues that there is no expectation of success using the Baxter materials in the microcapsule composition of the pending claims and argues that Lei and Baxter do not make the claimed microcapsule composition obvious.  The Examiner disagrees.  First of all, Baxter is being cited by the Examiner merely to show that Lei’s acrylates/C10-C30 alkyl acrylate cross-polymers and instant alkaline soluble anionic acrylic polymer emulsion containing a copolymer of acrylic acid and acrylate are known in the art as interchangeably or equivalently used suspending agents (viscosity control agents) for microcapsules.  Secondly, Baxter clearly teaches ([0211]) that the suspending agents (such as acrylates/C10-C30 alkyl acrylate cross-polymers and alkaline soluble anionic acrylic polymer emulsion containing a copolymer of acrylic acid and acrylate) can be used to aid suspending the microcapsules whether coated (with metallic coating) or uncoated (“coated and/or uncoated microcapsules”).  Thus, it is the Examiner’s position that one would have a reasonable expectation of success in using Aculyn 33 as a suspending agent (or viscosity control agent) in Lei et al.  
It is to be noted that the Examiner did not make double patenting rejections over the claims of US 10,369,094 B2 and the claims of co-pending application 16/458,273 due to the instant limitation “. . . and the microcapsule if free of a metallic coating”.  If applicant deletes the limitation in order to overcome instant 112(a) rejection (see Paragraph 7 above), double patenting rejections over the claims of US 10,369,094 B2 and co-pending application 16/458,273 will have to be made.  Thus, the Examiner would like to suggest applicant to file terminal disclaimers for US 10,369,094 B2 and co-pending application 16/458,273 if they decide to delete the limitation “and the microcapsule if free of a metallic coating” in instant claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        January 13, 2021